PER CURIAM: *
George Fuller appeals, pro se, dismissal of his complaint against employees of the State of Texas Board of Disciplinary Appeals (TBDA). Appellees, TBDA lawyers and officers, were responsible for dismissing claims by Fuller against various Texas lawyers. Fuller did not file a subsequent state-court action.
In general, federal courts lack jurisdiction to review state-court disciplinary proceedings. See Howell v. State Bar of Tex., 710 F.2d 1075, 1076 (5th Cir.1983); see also D.C. Court of Appeals v. Feldman, 460 U.S. 462, 476, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983). If not satisfied with resolution of a complaint filed with TBDA, Fuller had the option to appeal to the *988Texas Supreme Court. See Tex. R. Disciplinary P. 7.11, reprinted in Tex. Gov’t Code Ann., tit. 2, subtit. G app. A-l (Vernon Supp.2007).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.